Citation Nr: 1033221	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  06-30 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for service connection for a psychiatric disorder, to 
include posttraumatic stress disorder.

2.  Entitlement to service connection for a psychiatric disorder, 
to include posttraumatic stress disorder.

3.  Entitlement to service connection for a back disorder.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for breathing problems.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to August 
1971, and in the Army National Guard from June 1989 to August 
1993.

The Veteran's claim comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs' (VA) Regional Office (RO) in Nashville, 
Tennessee, that denied the benefits sought on appeal.  

The Board notes that the psychiatric claim on appeal has 
previously been developed to include only posttraumatic stress 
disorder.  However, the Court of Appeals for Veterans Claims has 
recently held that the scope of a mental health disability claim 
includes any mental disability that may reasonably be encompassed 
by the claimant's description of the claim, reported symptoms, 
and the other information of record.  Clemons v. Shinseki, 23 
Vet. App. 1 (2009).  As such, the claim on appeal has been 
recharacterized to include any psychiatric disorder, to include 
posttraumatic stress disorder.

In addition, a May 2008 rating decision denied service connection 
for breathing problems.  In July 2008, the Veteran filed a VA 
Form 21-4138 expressing his disagreement with this decision.  As 
described in the remand below, statement of the case must be 
issued on this claim.  Manlincon v. West, 12 Vet. App. 238 
(1998). 

In correspondence dated from September 2007, October 2007, 
and December 2007 the Veteran has raised the issue of 
entitlement to service connection for a nose problem, and 
entitlement to a total rating based on individual 
unemployability.  These issues have not been adjudicated 
by the Agency of Original Jurisdiction (AOJ).  Therefore, 
the Board does not have jurisdiction over them, and they 
are referred to the AOJ for appropriate action.  
The issues of entitlement to service connection for a psychiatric 
disorder, a back disorder, bilateral hearing loss, and breathing 
problems are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed December 2002 rating decision denied service 
connection for posttraumatic stress disorder.

2.  The evidence pertaining to the Veteran's psychiatric disorder 
received subsequent to the December 2002 rating decision was not 
previously submitted, relates to an unestablished fact necessary 
to substantiate the claim, is not cumulative or redundant, and 
raises a reasonable possibility of substantiating the claim.   


CONCLUSIONS OF LAW

1.  The December 2002 rating decision that denied service 
connection for the Veteran's posttraumatic stress disorder is 
final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2009); 38 C.F.R. § 
20.1103 (2009).

2.  New and material evidence has been received to reopen the 
Veteran's claim for service connection for a psychiatric 
disorder, to include posttraumatic stress disorder. 38 U.S.C.A. § 
5108 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a December 2002 rating decision, the Veteran was denied 
service connection for posttraumatic stress disorder and was 
advised of his appellate rights.  The Veteran did not appeal this 
rating decision, and the decision became final.  In May 2004 the 
Veteran sought to reopen his previously denied claim for service 
connection.  
For claims such as this received on or after August 29, 2001, a 
claim shall be reopened and reviewed if "new and material" 
evidence is presented or secured with respect to a claim that is 
final.  Evidence is considered "new" if it was not of record at 
the time of the last final disallowance of the claim.  "Material" 
evidence is evidence which relates to an unestablished fact 
necessary to substantiate the claim.  New and material evidence 
can be neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial and must raise a 
reasonable possibility of substantiating the claim.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a) (2007).  In determining whether 
evidence is new and material, the credibility of the evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  VA may then proceed to 
the merits of the claim on the basis of all of the evidence of 
record.

The evidence received since the RO's December 2002 denial of the 
Veteran's claim for service connection for posttraumatic stress 
disorder includes VA treatment records and private medical 
treatment records.  This evidence is new because it was not 
previously associated with the claims file.

The evidence is also material because it raises a reasonable 
possibility of substantiating the Veteran's claim, and it is not 
cumulative or redundant of existing evidence.  The Veteran's 
claim for service connection was denied by the RO in December 
2002 partially on the basis that the Veteran did not have a 
current diagnosis of posttraumatic stress disorder at that time.  
Since that time, the medical evidence has revealed a number of 
various psychiatric diagnoses, including posttraumatic stress 
disorder, documented, for example, in a VA treatment note of 
February 2007.  To establish service connection, the record must 
contain (1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances, lay testimony, of in-
service incurrence or aggravation of an injury or disease, and 
(3) medical evidence of a nexus between the current disability 
and the in-service disease or injury.  As this new evidence is 
supportive of a current diagnosis, a reasonable possibility of 
substantiating the claim has been raised and the Veteran's claim 
for service connection is reopened. 

Notice and Assistance

A discussion addressing whether VA's duties to notify and assist 
the Veteran have been complied with is not warranted.  To the 
extent necessary, VA has fulfilled its duties to notify and to 
assist the Veteran in the development of his claim.  See 38 
U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009).  In light of the determination reached in this case, 
no prejudice will result to the Veteran by the Board's 
consideration of this appeal at this time.  Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993).
	
It is further noted that as the issue on appeal is whether new 
and material evidence has been received, the Board calls 
attention to Kent v. Nicholson, 20 Vet. App. 1 (2006), which 
addresses notice requirements specific to new and material 
claims.  Essentially, under Kent, the Veteran must be apprised as 
to the requirements both of the underlying service connection 
claim, as well as the definitions of new and material evidence.  
Kent further requires that the notice inform the Veteran as to 
the basis for the prior final denial and as to what evidence 
would be necessary to substantiate the claim.  Here, because the 
instant decision reopens the Veterans' claim any deficiency with 
respect to notice regarding new and material evidence is moot.


ORDER

New and material evidence having been received, the Veteran's 
claim for service connection for a psychiatric disorder, to 
include posttraumatic stress disorder, is reopened.


REMAND

The Veteran's service connection claims are in need of additional 
development before they can be properly adjudicated.

First, the Board notes that a May 2008 rating decision denied 
service connection for breathing problems.  In July 2008, the 
Veteran filed a VA Form 21-4138 in which he stated he disagreed 
with the decision, indicated where he received in-service 
treatment, and contended he was not given a breathing test prior 
to discharge.  The Board construes this as a timely notice of 
disagreement with the May 2008 decision.  Where an SOC has not 
been provided following the timely filing of a notice of 
disagreement, a remand, not a referral to the RO, is required by 
the Board. Manlincon v. West, 12 Vet. App. 238 (1999).  A 
statement of the case must be issued on this claim.   

Also, a review of the claims file reveals that in 2006 the 
Veteran filed an application for Social Security Disability 
benefits.  All records considered by that agency in deciding the 
Veteran's claim for disability benefits, including a copy of any 
decision, should be obtained.  See Martin v. Brown, 4 Vet. App. 
136 (1993) (not only must the final Social Security 
Administration decision be obtained, but all records upon which 
that decision was based must be obtained as well); 38 C.F.R. 
§ 3.159(c)(2) (2009).

In addition, a remand is required in order to afford the Veteran 
a VA examination to determine the nature and etiology of his 
disabilities.  In the case of a disability compensation claim, 
VA's duty to assist includes providing a medical examination or 
obtaining a medical opinion when necessary to make a decision on 
the claim.  
38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159(c)(4) (2009).  Such an examination or opinion is necessary 
to make a decision on a claim if all of the lay and medical 
evidence of record (1) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and (2) indicates that the disability or 
symptoms may be associated with the claimant's active military, 
naval, or air service; but (3) does not contain sufficient 
medical evidence for VA to make a decision on the claim.  Id.

Here, with regard to the Veteran's back claim, a current 
diagnosis has been established.  A February 2008 treatment 
record, for example, indicates the Veteran has been diagnosed 
with lumbar segmental dysfunction, sciatica neuritis, and lumbar 
neuritis.  A review of his service treatment records reveals 
numerous documentations of back problems.  For example, back 
problems were documented in November 1968, December 1968, 
February 1969, June 1969, August 1970, September 1970, and July 
1991.   A VA examination has not been afforded to him and is 
necessary in order to adjudicate this claim.

Regarding his hearing loss, the Veteran has a current diagnosis, 
documented, for example, in a VA examination report of August 
2007.  Service treatment records reveal that in February 1969 the 
Veteran perforated his left eardrum and complained of diminished 
hearing.  Hearing loss, as defined under 38 C.F.R. § 3.385, was 
also documented in February 1992.  While a VA examination was 
afforded to the Veteran for this claim in August 2007, the 
examiner provided a negative nexus opinion based on the lack of 
documentation in his service treatment records.  As this opinion 
is founded on an inaccurate factual predicate, the Veteran must 
be reexamined in order to determine whether there is any 
relationship between his current condition and his in-service 
hearing loss.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); 
Sklar v. Brown, 5 Vet. App. 140 (1993) (holding that the weight 
of a medical opinion is diminished where that opinion is 
ambivalent, based on an inaccurate factual premise, based on an 
examination of limited scope, or where the basis for the opinion 
is not stated.)    

Finally, with regard to the Veteran's psychiatric disorder, the 
Board first notes that the RO has determined the contended 
stressors are unverifiable and made no attempt to corroborate 
them.  On careful review of the Veteran's contentions, however, 
the Board disagrees.  While difficult to read, the Veteran has 
provided several letters that include some specific information 
about his contended stressors.  The Veteran has contended that in 
March, April, or May of 1969 a small village next to his Da Nang 
compound, 633 CC&S, was invaded and there were mass casualties.  
Led by Commander Blackburn, the Veteran and his company recovered 
numerous mutilated bodies, including dismembered parts of babies 
and children.  The Veteran found this particularly disturbing as 
he and his wife had just welcomed their own newborn son into the 
world.  The Veteran stated that his First Sergeant at the time 
was named Davis.  In addition, the Veteran stated that in October 
or November of 1969 while on tower guard duty, he witnessed a 
fellow guard shoot himself in the foot in an attempt to obtain a 
discharge from military service.  The Veteran has also contended 
that in May or June of 1969, while passing the Marine DMZ area on 
his way to Hill 5-5, the Veteran witnessed a five-ton truck hit a 
land mine and blow to pieces.  He further contended that when the 
rescue helicopter arrived, it too hit a mine and was destroyed.  
The Veteran's personnel records demonstrate that he served in 
Vietnam during Phase VI of the Vietnam Counter offensive, the Tet 
69 Counteroffensive, and was in Vietnam during the summer and 
fall of 1969 and the winter and spring of 1970.  

In addition, the Board points out that VA has recently amended 
its adjudication regulations governing service connection for 
posttraumatic stress disorder by liberalizing, in certain 
circumstances, the evidentiary standard for establishing the 
required in-service stressor.  Specifically, the final rule adds 
the following exception to the general requirements for stressor 
verification set forth in 38 C.F.R. § 3.304: (f)(3) if a stressor 
claimed by a Veteran is related to the Veteran's fear of hostile 
military or terrorist activity and a VA psychiatrist or 
psychologist, or a psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor is adequate to 
support a diagnosis of [PTSD] and that the Veteran's symptoms are 
related to the claimed stressor, in the absence of clear and 
convincing evidence to the contrary, and provided the claimed 
stressor is consistent with the places, types, and circumstances 
of the Veteran's service, the Veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  For 
purposes of this paragraph, "fear of hostile military or 
terrorist activity" means that a Veteran experienced, witnessed, 
or was confronted with an event or circumstance that involved 
actual or threatened death or serious injury, or a threat to the 
physical integrity of the Veteran or others, such as from an 
actual or potential improvised explosive device; vehicle-imbedded 
explosive device; incoming artillery, rocket, or mortar fire; 
grenade; small arms fire, including suspected sniper fire; or 
attack upon friendly military aircraft, and the Veteran's 
response to the event or circumstance involved a psychological or 
psycho-physiological state of fear, helplessness, or horror.  The 
provisions of this amendment apply to applications for service 
connection for PTSD that were appealed to the Board before July 
13, 2010 but have not been decided by the Board as of July 13, 
2010.  As such, they are applicable to this case.

Here, the Veteran has alleged stressors to which this new 
regulation would apply.  For example, he has contended that 
throughout his Vietnam service from February 1969 to February 
1979, he was in fear for his life when in the vicinity of the DMZ 
area due to the catastrophic events he witnessed there.  He has 
also contended that he was also fearful during his Vietnam 
service because his camp was consistently on "red alert," and 
the enemy was positioned in the two mountains adjacent to his 
camp at all times.  He described a specific example of grabbing 
his wife's hand and running through the streets in fear for their 
lives at the sounding of the alarm.

A VA examination is necessary in order to determine whether there 
is any relationship between the Veteran's current psychiatric 
diagnoses and his contended stressors and/or the hostile 
environment in which he lived during his Vietnam service.  The 
Veteran has further contended, in a December 2007 letter for 
example, that his psychiatric troubles are due to his service-
connected tinnitus.  This relationship should also be addressed 
by the examiner.

Accordingly, the case is REMANDED for the following action:

1. The RO should issue an SOC with respect 
to the issues of entitlement to service 
connection for breathing problems. The 
appellant should be advised of the time 
period in which a substantive appeal must 
be filed in order to obtain appellate 
review of those issues. The claims file 
should be returned to the Board for further 
appellate consideration only if the 
appellant files a timely substantive 
appeal.

2.  Obtain the Social Security 
Administration (SSA) records pertinent to 
the Veteran's claim for Social Security 
disability benefits including a copy of any 
decision and copies of the medical records 
relied upon concerning that claim.  (The 
Veteran applied for disability benefits in 
2006).

3.  Afford the Veteran a VA examination to 
ascertain the nature and etiology of the 
following disorders:
	a.  back disorder
	b. bilateral hearing loss

Any and all indicated evaluations, studies, 
and tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, 
particularly the service treatment 
records identified above (November 
1968, December 1968, February 1969, 
June 1969, August 1970, September 1970, 
and July 1991 records for the back, and 
February 1969 and February 1992 records 
for his hearing loss) and offer comments 
and an opinion addressing whether it is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent), that the 
Veteran's current conditions had their 
onset during service or are in any other 
way causally related to his active service.
	
All opinions should be supported by a clear 
rationale, and a discussion of the facts 
and medical principles involved would be of 
considerable assistance to the Board.  
Copies of all pertinent records in the 
Veteran's claims file, or in the 
alternative, the claims file itself, must 
be made available to the examiner.  

4.  Schedule the Veteran for a VA 
psychiatric examination by a VA 
psychiatrist or psychologist. All 
indicated tests and studies (to include 
psychological testing, as appropriate) 
should be accomplished, and all clinical 
findings should be reported in detail.

The claims folder must be provided to the 
examiner for review. The examiner must 
state in the examination report that the 
claims folder has been reviewed. As part of 
the examination, the examiner should 
discuss any links between his current 
symptomatology and the claimed in-service 
stressors.

The examiner must express an opinion as to 
whether it is "more likely than not" 
(likelihood greater than 50%), "at least as 
likely as not" (50%), or "less likely than 
not" (less than 50% likelihood) that the 
Veteran has PTSD that is based upon 
specified in-service stressors or general 
fear of hostile military or terrorist 
activity, or any other psychiatric disorder 
that is related to the Veteran's military 
service or to his service-connected 
tinnitus.  A complete rationale should be 
provided for any opinion or conclusion.

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility." Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of the conclusion (e.g., diagnosis, 
etiology) as it is to find against the 
conclusion.

The Veteran is hereby notified that it is his responsibility to 
report for the examination scheduled in connection with this 
REMAND and to cooperate in the development of his case. The 
consequences of failure to report for a VA examination without 
good cause may include denial of his claim. 38 C.F.R. §§ 3.158, 
3.655 (2009).

After all of the above actions have been completed, readjudicate 
the Veteran's claims.  If the claims remain denied, issue to the 
Veteran a supplemental statement of the case, and afford the 
appropriate period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2009).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


